DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance.
The reason for allowance of claim 1 
Regarding claims 2-8, for the same reason as discussed above for parent independent claim 1, dependent claims 2-8 also contain(s) allowable subject matter.
The reason for allowance of claim 9 is the inclusion of “a first circuit that controls drive of the driving element based on a first signal including a first data signal and a second data signal, and a first conversion circuit that is electrically coupled to the first circuit, converts a first optical signal into the first data signal, and converts a second optical signal into the second data signal, the head unit being mounted on a carriage that moves while facing the medium, the driving circuit comprising: a second circuit that outputs a second signal including a third data signal and a fourth data signal; a second conversion circuit that is electrically coupled to the second circuit, converts the third data signal into the first optical signal, and converts the fourth data signal into the second optical signal; a first cable; and a second cable, wherein the first cable propagates the first optical signal during a first period, and the second cable propagates the second optical signal during a second period which is different from the first period”.  The foregoing limitation(s), when combined with the other limitations of claim 9, has(have) not been taught, found, or suggested by the cited art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The following references are considered pertinent to applicant's disclosure and are cited for disclosing related limitations to the applicant’s claimed and disclosed invention.  

Kamijima et al. (US 2020/0238687 A1)
Kamijima (US 10,913,299 B2)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN SEO whose telephone number is (571)270-1327.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






Justin Seo

/JUSTIN SEO/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

March 1, 2021